Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first camera module”, “a second camera module”, “a hyperspectral camera module”, in claims 1-2 and 10-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a first camera module”, “a second camera module”, “a hyperspectral camera module”,  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a first camera module”, “a second camera module”, “a hyperspectral camera module”,  coupled with functional language “that provides”/“configured to provide a first image”, “that provides”/“configured to provide a second image”, and “providing a corrected hyperspectral image”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 and 10-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a first camera module”, and “a second camera module” appear to be implemented by first and second cameras (Paragraph 0138 and Figure 28 of the publication to the instant application). The “hyperspectral camera module” appears to be implemented by an apparatus that houses the first and second cameras, (Paragraphs 0137-0138 and Figures 27-28 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.) Claim(s) 10-16 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Bala et al. (US Pub No.: 2017/0303790A1).

In regard to Claim 10, Bala et al. disclose a hyperspectral camera module providing a corrected hyperspectral image (enhanced images) (Mobile hyperspectral camera system, Abstract; Paragraphs 0003, 0040-0041; Figures 1-5), the hyperspectral camera module comprising: 
a first camera module (camera 303) configured to provide a first image of a subject (image of a person’s face) (Camera 303 provides a first image of a subject, Paragraphs 0040, 0045, 0049; Figures 3 and 9); and 
a second camera module (camera 302) configured to provide a second image of the subject (image of the person’s face) (Camera 302 provides a second image of the subject, Paragraphs 0040, 0045, 0049; Figures 3, 9), 
wherein the second image is different from the first image (Camera 303 may be an RGB camera, while camera 302 will be determined based upon the selected filter of the filter wheel 906, Paragraph 0049; Figures 3 and 9). 

Regarding Claim 11, Bala et al. disclose the hyperspectral camera module of claim 10, wherein the first image comprises an RGB image (As taught above, camera 303 is an RGB camera, Paragraph 0049).

With regard to Claim 12, Bala et al. disclose the hyperspectral camera module of claim 10, wherein the first image comprises an image obtained by using red light, green light, blue light, and infrared light as main light (The first image is obtained using red light, green light, blue light and infrared light (NIR) as the main light, Paragraphs 0040, 0044, 0053). 

In regard to Claim 13, Bala et al. disclose the hyperspectral camera module of claim 10, wherein the first image comprises an image obtained by using red light, green light, blue light, and UV light as main light (The image is obtained using RGB (i.e. red, blue, green) light and other frequencies of light, such as ultra-violet (UV) or non-visible infra-red (NIR), Paragraphs 0040, 0044, 0053).

Regarding Claim 14, Bala et al. disclose the hyperspectral camera module of claim 10, wherein the first image comprises an image obtained by using red light, green light, blue light, infrared light, and UV light as main light (The image is obtained using RGB (i.e. red, blue, green) light and other frequencies of light, such as ultra-violet (UV) or non-visible infra-red (NIR), Paragraphs 0040, 0044, 0053).

In regard to Claim 15, Bala et al. disclose the hyperspectral camera module of claim 10, wherein the hyperspectral camera module is configured to obtain an RGB correction value (image enhancement value) based on the first image and to obtain a hyperspectral image based on the RGB correction value (A mobile hyperspectral camera system that is built into a standard consumer device such as a smartphone or tablet can offer many beneficial applications to a consumer. For example, an image of a person's face captured under near infra-red (NIR) illumination produces smooth pleasing skin tones, and can thus be combined with RGB images to enhance selfie images, Paragraphs 0040, 0060, 0066). 

In regard to Claim 16, Bala et al. disclose the hyperspectral camera module of claim 10, wherein the second image comprises an uncorrected hyperspectral image (unenhanced images with blemishes/defects shown) (The second camera captures uncorrected images of regions that aren’t enhanced, such as skin with defects or blemish, Paragraph 0060).



5.) Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A mirror-type display apparatus comprising: 
a light source provided around the mirror-type display; 
a second camera module that provides a second image of the subject, 
wherein the first image has first spectral characteristics and the second image has second spectral characteristics which are different from the first spectral characteristics.”

Dependent Claim 2 is also allowed due to its dependence on allowed independent claim 1. 

With regard to Claim 3, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method of operating an apparatus comprising a dual camera module, the method comprising: 
acquiring, by a second camera module different from the first camera module, a second image comprising second spectral information, 
an amount of the second spectral information being greater than an amount of the first spectral information; and 
increasing a resolution of the second image by using the first spectral information of the first image.”

Dependent Claims 4-9 are also allowed due to their dependence on allowed independent claim 3.




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697